Citation Nr: 1821095	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disability, to include a wart, enlarged sweat gland, and callus.  

2.  Entitlement to service connection for an abdominal hernia.  

3.  Entitlement to service connection for varicose veins.  

4.  Entitlement to service connection for a right knee disability, to include residuals of a right knee strain.  

5.  Entitlement to a higher initial disability rating in excess of 10 percent for osteochondritis dissecans left ankle.  

6.  Entitlement to a higher initial disability rating in excess of 10 percent for left shoulder tendonitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to March 2010.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that since the last adjudication of the claim in May 2014 statement of the case (SOC), new VA treatment records and examinations have been added to the claims file.  A subsequent supplemental statement of the case or rating decision has not been issued and this new and relevant evidence has not been considered.  

Pertinent evidence dated or received after issuance of the last adjudication generally must be referred to the agency of original jurisdiction (AOJ) or RO for initial review.  38 C.F.R. § 20.1304 (c) (2017).  The general exceptions include when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Here, neither the Veteran nor his representative has waived consideration of any new evidence and the Board has found that the issues in the claim cannot be granted in full at this time.  

The Board notes that a VA opinion which takes into consideration the Veteran's statements regarding the in-service onset of his abdominal hernia and varicose veins has not yet been obtained.  In addition, while the VA examiners have acknowledged the Veteran's treatment for right knee "bumps" during service and since service, an adequate explanation as to why the two are not etiologically related has not yet been obtained.  As such, the Board finds that a new VA examination and opinion must be obtained regarding the claim for service connection for an abdominal hernia, varicose veins, and right knee disability.   

Finally, all outstanding records of ongoing VA treatment should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and associate them with the virtual claims file. 

2.  Provide the Veteran with a VA examination with a qualified examiner to determine whether any current abdominal hernia, varicose veins, or right knee disability is related to service.  

The claims folder, including this remand and any relevant records contained in the claims file, must be provided to and reviewed by the VA examiner. 

The examiner is requested to list all current right knee disabilities, and should specifically state whether what are the painful bumps on and around the right knee that have been present during and since service.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current abdominal hernia, varicose veins, and right knee disabilities had onset in service or is otherwise related to a disease or injury in service, including the treatment of the right knee bumps during service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  The examiner must specifically consider the Veteran's statements, including in his notices of disagreement, that he had an abdominal hernia, varicose veins, and right knee symptoms during service.  The examiner must also specifically consider the Veteran's treatment for right knee bumps during and since service and explain if they are related and why or why not.  

If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained, including all new evidence received since the 2014 statements of the case (SOCs).  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




